 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     KENNETH McADAMS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 6:16-mj-00063-JDP
12                    Plaintiff,                  STIPULATION TO VACATE
                                                  REVIEW HEARING AND TERMINATE
13   vs.                                          PROBATION; ORDER
14   KENNETH McADAMS,
15                    Defendant.
16
17          The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Kenneth McAdams, hereby stipulate and jointly move this
20   Court to vacate the review hearing currently calendared for December 17, 2019, and to terminate
21   Mr. McAdams’ probation.
22          On June 19, 2018, the court sentenced Mr. McAdams to 12 months unsupervised
23   probation, a fine of $1450.00 and a special assessment of $30.00. September 19, 2019, the court
24   resentenced Mr. McAdams to a reduced fine of $200 and 40 hours of community service. As of
25   the filing of the instant stipulation Mr. McAdams has completed all the requirements of his
26   sentence. The undersigned respectfully move the court to vacate Mr. McAdams review hearing
27   and terminate his sentence of probation.
28   //
 1                                              Respectfully submitted,
 2
                                                BENJAMIN J. WAGNER
 3                                              United States Attorney
 4
     Dated: December 13, 2019                   /s/ Susan St. Vincent
 5                                              SUSAN ST. VINCENT
                                                Acting Legal Officer
 6                                              National Park Service
                                                Yosemite National Park
 7
 8
                                                HEATHER E. WILLIAMS
 9                                              Federal Defender
10   Date: December 13, 2019                    /s/ Benjamin A. Gerson
                                                BENJAMIN A. GERSON
11                                              Assistant Federal Defender
                                                Attorney for Defendant
12                                              KENNETH MCADAMS
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                McAdams– Motion to Vacate Review Hearing
 1                                                ORDER
 2            Based on the parties’ joint representation that Mr. McAdams is in compliance with the
 3   conditions of his probation, I vacate the review hearing scheduled for December 17, 2019, at
 4   10:00 a.m., and hereby terminate his sentence of probation.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      December 17, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                                   McAdams– Motion to Vacate Review Hearing
